                        UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION


UNITED STATES OF AMERICA                        ) DOCKET NO.: 3:16CR13
                                                )
      v.                                        ) NOTICE OF ATTORNEY APPEARANCE
                                                )
DEREK MURPHY                                    )
                                                )


           NOW COMES the United States of America, by and through R. Andrew Murray, United

 States Attorney for the Western District of North Carolina, and gives notice to this Honorable

 Court of the appearance of the undersigned Assistant United States Attorney for the government

 in the above-referenced action.

           RESPECTFULLY SUBMITTED, this the 29th day of July, 2019.

                                            R. ANDREW MURRAY
                                            UNITED STATES ATTORNEY

                                            /s/ MATTHEW WARREN
                                            Matthew Warren
                                            Assistant United States Attorney
                                            United States Attorney’s Office
                                            Suite 1650, Carillon Building
                                            227 West Trade Street
                                            Charlotte, North Carolina 28202
                                            Telephone: (704) 338-3111
                                            Fax: (704) 344-6629
                                            E-mail: matthew.warren@usdoj.gov




      Case 3:16-cr-00013-MOC-DCK Document 666 Filed 07/29/19 Page 1 of 2
                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on this 29th day of July, 2019, the foregoing Notice
of Attorney Appearance was duly served upon counsel for the party by electronic notification from
the Court.


                                             /s/ Matthew Warren
                                             Assistant United States Attorney




     Case 3:16-cr-00013-MOC-DCK Document 666 Filed 07/29/19 Page 2 of 2
